Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This office action is responsive to the applicant’s amendments and remarks, filed on 17 February 2021 (02/17/2021).  Currently claims 1-4, 7-12, 21, 24-25 and 27-31 are pending, of which claims 30-31 are newly added.  Claims 5-6, 13-20, 22-23 and 26 are cancelled.

Previous Drawings Objections
            The previous drawings objections have been overcome by the amendments filed on 02/17/2021.  The drawings objections are withdrawn.

New Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “a plurality of lower wirings extending in a first direction and disposed over a substrate; a plurality of upper wirings extending in a second direction crossing the first direction” in combination with “a metal layer disposed over the selector layer” from claim 21, as amended (02/17/2021), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Please note that only drawings 4(a), 4(b), 8(c), 8(a) and 8(d) have a potential to support claim 21 and only to support “a plurality of lower wirings extending in a first direction and disposed over a substrate; a plurality of upper wirings extending in a second direction crossing the first direction” with components 120 or 120’ for “a plurality of lower wirings” and with components 110 for “a plurality of upper wirings”.


	Appropriate corrections are required.

Previous Claim Rejections - 35 USC § 112
            The previous claim rejections under 35 U.S.C. §112(a) have been overcome by the amendments filed on 02/17/2021.  The previous claim rejections under 35 U.S.C. §112(a) are withdrawn.

New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


         Claims 21, 24-25, 27-28 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This is a citation from MPEP 2173.03:  
“A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).”

Regarding claim 21, Claim 21 recites the limitation “a plurality of lower wirings extending in a first direction and disposed over a substrate; a plurality of upper wirings extending in a second direction crossing the first direction” in combination with the limitation “a metal layer disposed over the selector layer”, as amended 02/17/2021.  
	It is not clear how to understand “a metal layer disposed over the selector layer”, given that the specification (text and drawings) only describes “a plurality of lower wirings extending in a first direction and disposed over a substrate; a plurality of upper wirings extending in a second direction crossing the first direction” and there is no description of a separate “metal layer disposed over the selector layer”.  Please see the “Drawings Objections” above.
It appears that only drawings 4(a), 4(b), 8(c), 8(a) and 8(d) have a potential to support claim 21 and only to support “a plurality of lower wirings extending in a first direction and disposed over a substrate; a plurality of upper wirings extending in a second direction crossing the first direction” with components 120 or 120’ for “a plurality of lower wirings” and with components 110 for “a plurality of upper wirings”.
Presently “a metal layer disposed over the selector layer” is considered as portions of “a plurality of upper wirings extending in a second direction crossing the first direction”. 
Applicant is encouraged to review claim 21 in the context of the specification and drawings, so as to make appropriate corrections.  
	
Regarding claims 24-25, 27-28 and 30-31, as depending on claim 21:  The dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Additionally regarding claim 24, Claim 24 recites the limitation “wherein the selector layer is disposed on the upper surface of the ILD layer and laterally extending beyond the hole on the upper surface”.  This limitation involves the concept “the ILD layer”, but after the amendments (02/17/2021) there is no introduced “an/a ILD layer”.  Instead introduced are:  “a first interlayer dielectric (ILD) layer” and “a second ILD layer”, see claim 21. 
	Presently “the ILD layer” is considered as “the first interlayer dielectric (ILD) layer”.
	Applicant is encouraged to review claim 24 in the context of the specification, drawings and in the context of the amendments (02/17/2021), so as to make appropriate corrections.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note regarding claim 21 and the claims depending on it:
	In the previous rejections there mutually excluding species were considered, without a restriction:
		Species A, associated with claim 22, but claim 23 is currently canceled.  
		Species B and C remain and both associated with claim 23, claim 23 is currently incorporated in claim 21.  Further Species B associated with claim 24 and Species C associated with claim 25.

Species B
Claim(s) 21 and 24 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Youn et al. (US 20080248632 A1, hereinafter “Youn”) in view of Noh et al. (US 20070200108 A1, hereinafter “Noh”).

Regarding claim 21 (please see the drawings objections and 112 rejections above):   Figs. 10-18 of Youn teach:  A memory device comprising:



   -   a plurality (see Figs. 10 and 11) of upper wirings (portions of word line 155 that not served as an electrode where 155 has an interface with 165, also excluding wider area of 155 around the interface 165-166, see [0085] and Fig. 18 of Youn) extending in a second direction crossing the first direction (direction crossing the plane of Fig. 18, see also Fig. 11);   
	In general the portion of 155 shown on Fig. 18 serves as an electrode of (semiconductor pattern 165 of diode D, see [0070] of Youn).  Remaining portions/continuations of 155, which are out of the plane of the drawing, serve as upper wirings.

   -   a first interlayer dielectric (ILD) (insulating layer 257, 257 with or without spacer 257S, see [0071] and Fig. 18 of Youn) layer disposed between the plurality of lower wirings (297) and the plurality of upper wirings (155); and

   -   a plurality of memory cells (cell array, see [0066] and Fig. 11 of Youn; plurality of data storage elements, see [0067]) disposed between the plurality of lower wirings (297) and the plurality of upper wirings (155); and at locations corresponding to cross points of the plurality of lower wirings and the plurality of upper wirings (see Fig. 11 and Fig. 18 of Youn), wherein:

   	-  each of the plurality of memory cells (cell array, see above) includes:

		-  a heater (intermediate electrode 275, see [0076] and Fig. 18 of Youn) disposed over a corresponding one of the plurality of lower wirings (297); 

		-  a phase change material layer (phase-change pattern 273, see [0075] and Fig. 18 of Youn)  disposed over the heater (275); 

		-  a selector layer (semiconductor pattern 165, a second semiconductor pattern 166, and a diode electrode 169, see [0070] and Fig. 18 of Youn) disposed over the phase change material layer (273); 
		
		-  a metal layer (the portions of word line 155 that is shown on Figs. 12-18, 155 going perpendicular to the plane of Figs. 12-18 where 155 has an interface with 165 and wider area around the interface 165-166, see [0085] and Fig. 18 of Youn) disposed over the selector layer (semiconductor pattern 165, a second semiconductor pattern 166, and a diode electrode 169, see above); and

		-  an intermediate layer (electrodes 271, see [0068] and Fig. 18 of Youn) between the phase change material layer (273) and the selector layer (semiconductor pattern 165, a second semiconductor pattern 166, and a diode electrode 169, see above),  

   -   the heater (275), the phase change material layer (phase-change pattern 273, see [0075] and Fig. 18 of Youn) and the intermediate layer (271) are disposed in a hole (contact hole 257H, see [0071] and Figs. 12-18 of Youn) formed in in the first ILD layer (insulating layer 257, see above) and the metal layer (the portion of word line 155 that is shown on Figs. 12-18, see above) is disposed on an upper surface of the first ILD layer (257, 257 with or without spacer 257S) and laterally extending beyond the hole (see Figs. 12-18 of Youn) on the upper surface (as Fig. 18 shows),
	Please note that the concepts “upper” and “lower” are relative and the figures can be rotated.

   -   a second ILD layer (insulating layer 153, together with isolation layer 152, see [0069], [0085] and Fig. 18 of Youn) is disposed on the upper surface of the first ILD layer (257), and the metal layer (the shown portion of 155) is embedded (see Figs. 12-18 of Youn) in the second ILD layer (153+152), and

   -   the intermediate layer (electrodes 271) consists of tungsten (electrode 271 may be formed of a material selected from the group consisting of…, a W layer…, see [0073] of Youn).

	Youn does not teach directly that (intermediate electrode 275) is a heater.
	Youn teaches (The intermediate electrode 275 may be formed of a material selected from the group consisting of a TiN layer, a TiAlN layer, and a MoTiN layer, see [0077] of Youn).  	
	Noh teaches (A resistive heater, for example, a bottom electrode contact 30a… the resistive heater may be composed of a TiN and/or TiAlN material, see [0038] and Fig 6C of Noh).
	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Youn and of Noh and to use intermediate electrode 275 of Youn as a heater as Noh does.  

Regarding claim 24 (please see the 112 rejection above):   Figs. 11-18 of Youn teach:  wherein the selector layer (semiconductor pattern 165, a second semiconductor pattern 166, and a diode electrode 169, see claim 21 above) is disposed on the upper surface of the first ILD layer (insulating layer 257) and laterally extending beyond the hole (extending beyond contact hole 257H, see [0071] and Figs. 12-18 of Youn, see claim 21 above) on the upper surface {of the first ILD layer}.  
	Please note that the concepts “upper” and “lower” are relative and the figures can be rotated.


Species C
Claim(s) 21 and 25 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 20060246712 A1, hereinafter “Kim”) in view of Bresolin et al. (US 20130270504 A1, hereinafter “Bresolin”).

Regarding claim 21 (please see the drawings objections and 112 rejections above):   Fig. 3 of Kim teaches:  A memory device comprising:
   -   a plurality of lower wirings (conductor 14 extends… act as a row line 151-153 (FIG. 1) , see [0026] and Fig. 3 of Kim) extending in a first direction and disposed over a substrate (substrate 10, see [0026] and Fig. 3 of Kim);  


   -   a plurality of upper wirings extending in a second direction (conductor 36, see [0026] and Fig. 3 of Kim; conductors 14 and 36, thereby generating a voltage potential across select device 120) crossing the first direction (conductor 36 extends generally transversely to the electrode 14 and acts as a column line 141-143 (FIG. 1), see [0026] and Fig. 3 of Kim);    
	Please note that in [0041] of Kim teaches: (Programming of memory material 28 to alter the state or phase of the material is accomplished by applying voltage potentials to the conductors 14 and 36, thereby generating a voltage potential across select device 120 and memory element 130) and note that conductors 14 are in the plane of the drawing (Fig. 3 of Kim), while conductors 36 are crossing the plane of the drawing.  Conductor 14 of on Fig. 3 of Kim represents plurality of lower wirings and conductor 36 of on Fig. 3 of Kim represents plurality of upper wirings (Referring to FIG. 3, a phase change memory cell, such as a cell 111-119 in FIG. 1, is formed in a substrate 10, see [0026] of Kim; At the top, a conductor 36 extends generally transversely to the electrode 14 and acts as a column line 141-143 (FIG. 1), see [0026] of Kim).  Thus Prior Art Fig. 1 of Kim is incorporated in the invention of Kim.  Also conductor(s) 36 of Kim play a role of an upper electrode (upper electrode 36, see [0040] and Fig. 3 of Kim) as it is also in the Applicant’s disclosure, see Fig. 4(a) and Figs. 8(a)-8(d) of Applicant’s disclosure.  

   -   a first interlayer dielectric (ILD) layer (components 16+22+18+lower portion of 20; A dielectric layer 16 has a pore formed therein and the pore accommodates a spacer 22, see [0027] and Fig. 3 of Kim, a dielectric layer 18, e.g., of nitride, and in a dielectric layer 20, e.g., oxide, see [0028] and Fig. 3 of Kim, see Figure #4 of the present document) disposed between the plurality of lower wirings (14) and the plurality of upper wirings (36); and


   -   a plurality of memory cells (a phase change memory cell, such as a cell 111-119 in FIG. 1, see [0026] and Fig. 3 of Kim) disposed between the plurality of lower wirings (14) and the plurality of upper wirings (36) and at locations corresponding to cross points (At the top, a conductor 36 extends generally transversely to the electrode 14 and acts as a column line 141-143 (FIG. 1), see [0026]; see Fig. 3 – line/conductor 14 is in-plane and line/conductor 36 is perpendicular to the plane of the drawing) of the plurality of lower wirings (14) and the plurality of upper wirings (conductor 36 extends generally transversely to the electrode 14, see above), wherein: 
	Please note that the singular grammatical form (a phase change memory cell, such as a cell 111-119 [0026] of Kim) looks to be grammatical/typographical error, means cells 111, 112, 113… 119 – plurality of cells.
each of the plurality of memory cells includes:
	-  a heater (heater 24+26, a region 26 of the heater 24 has a higher resistance than the region 27, see [0027] and Fig. 3 of Kim) disposed over a corresponding one of the plurality of lower wirings (14); 

	-  a phase change material layer (phase change memory material 28, see [0027] and Fig. 3 of Kim) disposed over the heater (24+26); 

	-  a selector layer (switching material 32, see [0028] and Fig. 3 of Kim) disposed over the phase change material layer (28), 

		-  a metal layer (upper electrode 36, see [0040] and Fig. 3 of Kim)  disposed over the selector layer (32); and 
See above:  Also conductor(s) 36 of Kim play a role of an upper electrode (upper electrode 36, see [0040] and Fig. 3 of Kim) as it is in the Applicant’s disclosure, see Fig. 4(a) and Figs. 8(a)-8(d) of Applicant’s disclosure.  

	-   an intermediate layer (lower electrode 30, see [0028] and Fig. 3 of Kim) between the phase change material layer (28) and the selector layer (32), 

   -   the heater (24+26), the phase change material layer (28) and the intermediate layer (30) are disposed in a hole (see Figure #4 of the present document and Fig. 3 of Kim) formed in in the first ILD layer (components 16+22+18+lower portion of 20, see above) and the metal layer (upper electrode 36, see [0040] and Fig. 3 of Kim, see above) is disposed on an upper surface of the first ILD layer (16+22+18+lower portion of 20, see above) and laterally extending beyond the hole on the upper surface (a conductor 36 extends generally transversely to the electrode 14 and acts as a column line 141-143 (FIG. 1), see [0026] of Kim),  Obviously, outside of the plane of the drawing, an interface between (lower surface of conductor 36, where conductor 36 is not directly above a memory cell) and (portions of 16+22+18+lower portion of 20) is an upper surface the first ILD.  
	Regarding “metal layer is disposed … and laterally extending beyond the hole on the upper surface” – (conductor 36) laterally extending beyond the hole in order to provide the connection from one memory cell to the next closest another one (see above: a conductor 36 extends generally transversely to the electrode 14 and acts as a column line 141-143 (FIG. 1), see [0026] of Kim).


    PNG
    media_image1.png
    435
    889
    media_image1.png
    Greyscale


   -   a second ILD layer (upper portion of dielectric layer 20, see [0028] and Fig. 3 of Kim, see Figure #4 of the present document) is disposed on the upper surface of the first ILD layer (see Figure #4 of the present document), and the metal layer (upper electrode 36, portion of conductor 36, see above) is embedded in the second ILD layer (see Fig. 3 of Kim and Figure #4 of the present document), and

Regarding:  “the intermediate layer consist of tungsten”.  Kim does not explicitly teach “tungsten” (W).
	Kim teaches (Suitable materials for electrodes 30… include a thin film of titanium (Ti), titanium nitride (TiN),… carbon (C),… titanium aluminum nitride (TiAlN), see [0050] of Kim).

	Fig. 8 of Bresolin teaches similar structure to Kim with (electrode 16 formed of electrode material 17, see [0034], [0035] and Fig. 8 of Bresolin; another name: second electrode material 17, [0016]), which electrode 17 is between (programmable material memory material 14, see [0019] and Fig. 8 of Bresolin) and (OTS material 50, see [0044] and Fig. 8 of Bresolin; OTS = ovonic threshold switch, see [0035]).  For a material of (electrode 17) Bresolin teaches (second electrode materials may … consist of one … of… TiAlN, TiN, Ti, C and W, see [0016] and Fig. 8 of Bresolin).
 
interchangeability of the elements (titanium (Ti), or titanium nitride (TiN), or carbon (C), or titanium aluminum nitride (TiAlN) of Kim) shown in the prior (Kim) for the corresponding element tungsten (W) disclosed in the specification and taught by Bresolin (electrode materials may … consist of… W, see above regarding Bresolin), because Bresolin teaches that tungsten (W) can function as an electrode material in the same way as many of electrode materials taught by Kim and listed above. 
	See: MPEP 2183 Making a Prima Facie Case of Equivalence and:
	Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987).  

Thus the combination Kim-Bresolin teaches “Regarding:  “the intermediate layer consist of tungsten”.


Regarding claim 25:   Fig. 3 of Kim teaches:  wherein the selector layer (switching material 32, see claim 21 above) is disposed in the hole (see Figure #4 of the present document and Fig. 3 of Kim).


Claims 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 20060246712 A1, hereinafter “Kim”) in view of Bresolin et al. (US 20130270504 A1, hereinafter “Bresolin”) as applies to claim 21 and further in view of Jo (US 20150263069 A1, hereinafter “Jo”).  

Regarding claim 27:   “wherein the selector layer consists of at least one selected from the group consisting of SiOx, TiOx, AlOx, WOx, TixNyOz, HfOx, TaxOy and NbOx, where x, y and z are non-stoichiometric values”.     
	Kim teaches a selector layer (switching material 32, see [0028] and Fig. 3 of Kim; a chalcogenide material 32, see [0038] and Figs. 3 and 11-30 of Kim). 


	(…selector layer 104 can be a non-stoichiometric material. Examples of suitable materials for selector layer 104 can include SiOX, TiOX, AlOX, WOX, TiXNYOZ, HfOx, TaOx, NbOx, or the like, or suitable combinations thereof, where x, y and z can be suitable non-stoichiometric values. In some embodiments, selector layer 104 can be a chalcogenide or… see [0049] of Jo).
	Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the interchangeability of the element shown in the prior art (switching material 32 of Kim = chalcogenide material 32, see above) shown in the prior (Kim) for the corresponding element (selector layer 104 can include SiOX, TiOX, AlOX, WOX, TiXNYOZ, HfOx, TaOx, NbOx, or…, or suitable combinations thereof, where x, y and z can be suitable non-stoichiometric values) disclosed in the specification and taught by Jo, because Jo teaches that (SiOX, TiOX, AlOX, WOX, TiXNYOZ, HfOx, TaOx, NbOx, or…, or suitable combinations thereof, where x, y and z can be suitable non-stoichiometric values) can function as a selector layer in the same way as chalcogenide material taught by Kim. 
	See: MPEP 2183 Making a Prima Facie Case of Equivalence and:
	Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987).  

Thus, the combination Kim-Bresolin-Jo teaches “wherein the selector layer consists of at least one selected from the group consisting of SiOx, TiOx, AlOx, WOx, TixNyOz, HfOx, TaxOy and NbOx, where x, y and z are non-stoichiometric values”.


Claims 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 20060246712 A1, hereinafter “Kim”) in view of Bresolin et al. (US 20130270504 A1, hereinafter “Bresolin”) as applies to claim 21 and further in view of Terai (US 20170117328 A1, hereinafter “Terai”).  

Regarding claim 28:   Bresolin teaches:  wherein the selector layer consists of at least one of AsGeSe doped with one or more elements of N… and Te and… (The OTS material 50 may comprise any suitable composition… AsSeGe, AsSeGeTe, see [0041] of Bresolin).
	Kim and Bresolin do not teach about dopants.  AsSeGeTe may, or may not, be AsSeGe doped with Te.  An ordinary artisan before the effective filing day of the present invention would have searched for more information and would have found that Terai teaches (the first selection device layer 144 may include … AsSeGe, … the first selection device layer 144 may be further doped with impurities, for example, nitrogen (N), see [0091] of Terai).
	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim-Bresolin with the teachings of Terai and to use AsGeSe doped with N, because Terai provides more detailed information missing in Kim-Bresolin about which chemical elements are main components and which one are dopants.
	Thus the combination Kim-Bresolin-Terai teaches “wherein the selector layer consists of at least one of AsGeSe doped with one or more elements of N…and….”
	Please note that AsGeSe = AsSeGe and that the meaning of “consists of at least one off…” is the same as, or very close to “include”, given that both expressions are open for additional non-specified ingredients. 


Claims 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 20060246712 A1, hereinafter “Kim”) in view of Bresolin et al. (US 20130270504 A1, hereinafter “Bresolin”) as applies to claim 21 and further in view of Huo et al. (US 20120281452 A1, hereinafter “Huo”).  
Regarding claim 31:   Kim and Bresolin do not teach explicitly “wherein a thickness of the intermediate layer is 1 nm to 50 nm”.
	Figs. 3 and 4 of Huo teach intermediate layer (intermediate electrode, see Figs. 3 and 4 of Huo) in analogous structure (see [0029] of Huo) to the structure of (lower electrode 30, see claim 21 above) in the teachings of Kim and Bresolin.  
the intermediate electrode, and the … electrode may each comprise any one or more of: metal materials such as W… and other conductive electrode materials, see [0042]; the conductive electrode materials may each have a thickness of about 1 nm~500 nm, see [0043] of Huo).
	Please note that the thickness of the intermediate layer is a result effective variable because it is known from basic physics that the resistance is linearly proportional to the thickness.  But also an electrode obviously needs to have sufficient thickness to function as such.  For example according to a scientific publication from 2012 (see pertinent art in the conclusion section below): the electron mean free path (EMFP) of pure, bulk W due to phonon scattering at room temperature was determined as 19.1 nm.  This means the electrons would pass through 1 nm thick (or thinner, or even thicker than 1 nm) electrode of tungsten at room temperature without noticing that there is an electrode.  
	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to do routine optimization of the thickness of the intermediate layer.

 	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Note that the specification contains no disclosure of either the critical nature of the claimed range or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 



Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).  

Claims 1-4, 7-12 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:

	Regarding claims 1-4 and 7: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
    	“a phase change material layer disposed over the heater;
	a selector layer consisting of at least one selected from the group consisting of SiOx, TiOx, AIOx, WOx, TixNyOz, HfOx, TaOx and NbOx, where x, y and z are non-stoichiometric values, AsGeSe doped with one or more elements of N, P, S, Si or Te, and AsGeSeSi doped with one or more elements of N, P, S, Si or Te, and disposed on and in direct contact with the phase change material layer”.
	in combination with other limitations, such as:
	“an insulating layer disposed over the bottom electrode, the insulating layer having a through hole defined in the insulating layer;  a heater disposed in the through hole”.


	Regarding claims 8-12 and 29: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
     	“a first phase change material layer disposed over the first heater;
	a first selector layer consisting of at least one selected from the group consisting of SiOx, TiOx, AIOx, WOx, TixNyOz, HfOx, TaOx, and NbOx. where x, y and z are non-stoichiometric values, AsGeSe doped with one or more elements of N, P, S, Si or Te, and AsGeSeSi doped with one or more elements of N, P, S, Si or Te, and disposed on and in direct contact with the first phase change material layer”,
	in combination with other limitations, such as:


Claim 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 30: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
    	“wherein the selector layer consisting of at least one selected from the group consisting of SiOx, TiOx, AIOx, WOx, TixNyOz, HfOx, TaOx and NbOx, where x, y and z are non-stoichiometric values, AsGeSe doped with one or more elements of N, P, S, Si or Te, and AsGeSeSi doped with one or more elements of N, P, S, Si or Te, and disposed on and in direct contact with the first phase change material layer.
	in combination with the limitations of claim 21, such as:
	“an intermediate layer between the phase change material layer and the selector layer,  the heater, the phase change material layer and the intermediate layer are disposed in a hole formed in in the first ILD layer ”.

	The closest prior art on record is Dennison et al. (US 20070158698 A1, hereinafter “Dennison”), Terai (US 20170117328 A1, hereinafter “Terai”), Zhang (US 20070292985 A1, hereinafter “Zhang”) and Kim et al. (US 20060246712 A1, hereinafter “Kim”).  None of the prior art on record teaches or suggests:
	“a selector layer consisting of at least one selected from the group consisting of SiOx, TiOx, AIOx, WOx, TixNyOz, HfOx, TaOx and NbOx, where x, y and z are non-stoichiometric values, AsGeSe doped with one or more elements of N, P, S, Si or Te, and AsGeSeSi doped with one or more elements of N, P, S, Si or Te, and disposed on and in direct contact with the phase change material layer” – regarding claim 1 and its corresponding modifications regarding claims 21 and 30.
	
	The prior art on record teaches intervening layers between a selector layer consisting of the above listed materials and a phase change material layer.  Such intervening layer could be called 



Response to Arguments
	Regarding one of the mutually excluding embodiments (claims 21 and 24), Applicant’s arguments filed on 11/30/2020 have been considered but are moot because the arguments do not apply to the new combinations of references being used in the current rejection.  The newly added limitations to the claims require a new ground of rejection.
	Regarding the other of the mutually excluding embodiments (claims 21, 25, 27-28 and 30-31), Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive, please see “Claim Rejections - 35 USC § 103” above.  The examiner maintains his previous ground of rejection.  The newly added limitations to the claims require modified interpretations and explanations and some new combinations, as regarding claim 28.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  	1)   US 20110032753 A1 (An et al.) – teaches “wherein the selector layer is disposed on the upper surface of the ILD layer and laterally extending beyond the hole on the upper surface”, see Figs. 5A-B of An.  
2)   Dooho Choi at al., Electron mean free path of tungsten and the electrical resistivity of epitaxial (110) tungsten films, American Physical Society, PHYSICAL REVIEW B 86, 045432 (Year: 2012) is pertinent to claim 31.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813